Order entered July 3, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00181-CR

                             JOSE ISMAEL ARREOLA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-00581-N

                                             ORDER
       The Court GRANTS court reporter Sandra Hughes’s June 27, 2013 request for an

extension of time to file the reporter’s record. We ORDER Ms. Hughes to file the reporter’s

record within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sandra

Hughes, official court reporter, 195th Judicial District Court, and to counsel for all parties.


                                                        /s/    DAVID EVANS
                                                               JUSTICE